       Case: 3:18-cr-00146-jdp Document #: 15-1 Filed: 12/10/18 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                            Plaintiff,

               v.                                   Case No.: 18-cr-146-jdp

 PETER JEWELL-REIGEL,

                            Defendant.


                        PRELIMINARY ORDER OF FORFEITURE


       Based upon the motion of the United States, the entire file in this case, and good

cause appearing, the Court finds that:

      1.     On October 11, 2018, a federal grand jury sitting in Madison, Wisconsin

returned an indictment against defendant Peter Jewell-Reigel. Count one of the

indictment charged that on or about August 4, 2018, at approximately 1:44 a.m., the

defendant knowingly received three visual depictions using a facility of interstate

commerce, and the production of such visual depictions involved the use of a minor

engaging in sexually explicit conduct, and the depictions are of such conduct,

specifically, the defendant received text messages that contained three visual depictions

of a minor, KV #1, engaged in sexually explicit conduct, in violation of Title 18, United

Stated Code, Section 2252(a)(2). Count two charged that on or about August 4, 2018, at

approximately 2:01 a.m., the defendant knowingly received a visual depiction using a

facility of interstate commerce, and the production of such visual depiction involved the
       Case: 3:18-cr-00146-jdp Document #: 15-1 Filed: 12/10/18 Page 2 of 4




use of a minor engaging in sexually explicit conduct, and the depiction is of such

conduct, specifically the defendant received a text message that contained a visual

depiction of a minor, KV #1, engaged in sexually explicit conduct, in violation of Title

18, United Stated Code, Section 2252(a)(2). Count three charged that on or about August

5, 2018, the defendant knowingly received a visual depiction using a facility of

interstate commerce, and the production of such visual depiction involved the use of a

minor engaging in sexually explicit conduct, and the depiction is of such conduct,

specifically, the defendant received a text message that contained a visual depiction of a

minor, KV #1, engaged in sexually explicit conduct, in violation of Title 18, United

Stated Code, Section 2252(a)(2). The indictment also contained a forfeiture allegation for

the forfeiture of:

              a. any and all visual depictions which are or appear to be child
                 pornography, together with the storage media in which they are
                 contained, including books and magazines, seized from the
                 defendant’s residence; and

              b. any and all property used or intended to be used to commit or to
                 promote the commission of the aforementioned offense, including an
                 LG-M150 cell phone.

ECF No. 1.

       3.     On December 7, 2018, the defendant pleaded guilty to count one of the

indictment. In the plea agreement, the defendant agreed to the forfeiture of any

electronic device seized by the FBI on September 17, 2018. Dkt. No. 13.




                                            2
       Case: 3:18-cr-00146-jdp Document #: 15-1 Filed: 12/10/18 Page 3 of 4




       IT IS THEREFORE ORDERED:

       1.      That based upon Peter Jewell-Reigel’s plea, and pursuant to Title 18,

United States Code, Section 2253; Title 21, United States Code, Section 853; and Rule

32.2 of the Federal Rules of Criminal Procedure, the defendant forfeits to the United

States his right, title, and interest in the following:

            a. any and all visual depictions which are or appear to be child
               pornography, together with the storage media in which they are
               contained, including books and magazines, seized from the defendant’s
               residence; and

            b. any and all property used or intended to be used to commit or to promote
               the commission of the aforementioned offense, including two LG-M150
               cell phone.

       2.      The government is directed to seize and take custody of the above-

referenced property.

       3.      Pursuant to 21 U.S.C. ' 853 (n), as incorporated by 18 U.S.C. ' 2253(b), the

United States shall publish notice of the order and of its intent to dispose of property in

such a manner as the Attorney General may direct. Any other person, other than the

defendant, having or claiming a legal interest in any of the forfeited property must file a

petition with the Court within thirty days of final publication notice or receipt of actual

notice, whichever is earlier.

               a.     The petition shall be for a hearing to adjudicate the validity of a

petitioner's alleged interest in the forfeited asset, shall be signed by the petitioner under

penalty of perjury, and shall set forth the nature and extent of the petitioner's right, title,




                                                3
       Case: 3:18-cr-00146-jdp Document #: 15-1 Filed: 12/10/18 Page 4 of 4




or interest in the forfeited asset and any additional facts supporting the petitioner's

claim and the relief sought.

              b.     The United States may also, to the extent practicable, provide direct

written notice to any person who has an alleged interest in the forfeited asset, as a

substitute for published notice.

       4.     Upon adjudication of any and all third party interests, this Court will

enter a Final Order of Forfeiture, pursuant to Title 21, United States Code, Section

853(n), in which all interests will be addressed.

       ORDERED this            day of December 2018.



                                              JAMES D. PETERSON
                                              United States District Judge




                                             4
